2)       The following is an examiner’s statement of reasons for allowance: 
          The primary reason for allowance is that the cited prior art does not disclose: a method of producing pleated paper including providing Kraft paper for pleating and Kraft paper for planar support, applying a fire suppressive ink to surfaces of the papers, pleating the Kraft paper so that the apices of each pleat have an angle and a height claimed, and bonding the pleated paper to the support paper sheet (claim 1); a paper including a pleated Kraft paper wherein the apices of each pleat has an angle and a pleat height claimed, a planar sheet of Kraft paper bonded to the pleated paper and {N573[975}3Serial No.: 16/197,616Docket No.: 30643-OIA Filing Date: November 21, 2018Examiner: M. Halpernwherein the surfaces of the pleated and planar paper are coated with a fire suppressive ink (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748